DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim 1, 3-4, 6-14, 27 are currently pending.
 
Response to Amendment
The amendment filed on 02/09/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 11/09/2020
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-10, 12-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Crist (PG Pub 20160218665), and further in view of Zhao (PG Pub 20140000682) and Ralf (DE 10136442, equivalent English translation is provided)
	
Regarding claim 1 and 27, Crist teach a solar cell panel comprising:
a power routing module includes: an electrically conductive layer (135-137 ) for electrically interconnecting the solar cells where the electrically conductive layer having conductors 136 for electrical connection between solar cells (the solar cells being connected in series and the conductor 136 is used to electrical connected the solar cells to the diode); and an insulation layer 25 for electrically insulating the electrically conductive layer [fig 2E];
 at least one of the solar cells has at least one cropped comer that defines a corner region Fig 4A];
an area of a substrate  140 in the comer region remains exposed when the solar cells are attached to the substrate [fig 4A];
 the power routing module is attached to the substrate in the area of the substrate in the comer region that remains exposed [fig 4A] (it is noted that the bypass diode is the power routing module).
the power routing module includes one or more corner conductors 136 that electrically interconnect front and back contacts of the at least one of the solar cells with other solar cells [para 28 fig 3B 4A-B] and the electrical interconnect in the area of the substrate in the corner region that remain exposed (since Crist teaches the solar cell being connected in series, and Ralf shows how the solar cell is connected in series where the back contact of the solar cell is connected to the front contact of the adjacent solar cell [fig 6], thus the front contact of Crist ‘s cell is electrical connected to the back contact of Crist’s cell).
Crist teaches the conductor 139, 140 being on the substrate, but Crist does not teach the conductors being pad.
Ralf teaches conductor pad 10 being used for interconnecting [fig 6]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to the shape of conductor 139,140 of Crist being the pad shape for electrical connecting and and since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).

Zhao teaches a solar cell comprising a conductor being partially embedded or totally buried within the substrate [fig 3a b para 49] and electrical connected to the contact of the solar cell through holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the connector of Crist being buried within the substrate as taught by Zhao since Zhan teaches being exposed or buried within the substrate being used alternatively and it is merely the selection of functionally equivalent structure recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
In page 15 lines 1-6 of the instant application, the instant application show the PRM would have different conductor layout such as 2D or 3D, modified Crist shows the conductor layouts would be 2D or 3D and each layout of modified Crist being used for desired connection of array.
The recitation  “for customizing … solar cells“and different versions… for the array” is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of 
Regarding claim 3, modified Crist teaches bypass diode 130 [fig 2E]
Regarding claim 4,  modified Crist teaches the electrical joint 131 being sandwich between conductor 136 and metal bus bar 138 of the substrate 140 [fig 2E].
Regarding claim 6, modified Crist teaches the power routing module electrically interconnects the solar cells with one or more power lines 131 in the substrate [fig 2E].
Regarding claim 7, modified Crist teaches the power routing module electrically interconnects the solar cells by providing a series connection between the solar cells [para 16].
Regarding claim 8, modified Crist teaches the power routing module electrically interconnects the solar cells by bridging connections around the solar cells [fig 1H 4B].
Regarding claim 9, modified Crist teaches the power routing module electrically interconnects the solar cells within columns of the solar cells [fig 4B].
Regarding claim 10, modified Crist teaches the power routing module electrically interconnects the solar cells between columns of the solar cells [fig 4b]. 
Regarding claim 12, modified Crist teaches the power routing including conductor 131 for enabling stayout zone [fig 2E].
Regarding claim 13, modified Crist teaches the power routing module  including an adhesive [fig 2E].

Regarding claim 14, Crist teaches method comprising:
Electrically interconnecting solar cells in an array using a power routing module includes: an electrically conductive layer (135, 136, 137) for electrically interconnecting the solar cells; and an insulation layer 25 for electrically insulating the electrically conductive layer [fig 2E];
 at least one of the solar cells has at least one cropped comer that defines a corner region Fig 4A];
an area of a substrate  140 in the comer region remains exposed when the solar cells are attached to the substrate [fig 4A];
 the power routing module is attached to the substrate in the area of the substrate in the comer region that remains exposed [fig 4A] (it is noted that the bypass diode is the power routing module).
the power routing module includes one or more corner conductors 136 that electrically interconnect front and back contacts of the at least one of the solar cells with other solar cells and the conductors 139, 140 that provide electrical 
Crist teaches the conductor 139, 140 being on the substrate, but Crist does not teach the conductors being pad.
Ralf teaches conductor pad 10 being used for interconnecting [fig 6]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to the shape of conductor 139,140 of Crist being the pad shape for electrical connecting and since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Crist teaches connector 139 140 which provide the electrical connection point between the power routing module and provide electrical conductive paths [fig 4b c para 46], but Crist does not the electrical conductive paths buried within the substrate.
Zhao teaches a solar cell comprising a conductor  being partially embedded or totally buried within the substrate [fig 3a b para 49] and electrical connected to the contact of the solar cell through holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the connector of Crist being buried within the substrate as taught by Zhao since Zhan teaches being exposed or buried within the substrate being used alternatively and it is merely the selection of functionally equivalent structure recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 

The recitation  “for customizing … solar cells“and different versions… for the array” is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crist (PG Pub 20160218665) and Zhao (PG Pub 20140000682) and Ralf (DE 10136442, equivalent English translation is provided) as applied to claim 1 above, and further in view of Jenskins et al (Pg pub 20140033625).
Regarding claim 11, modified Crist teach an array of the solar cells and power routing interconnects the solar cells in the array as set forth above, but Crist does not teach the array being non-rectangular array.
Jenskin et al teach solar cell array being non-rectangular array [para 39 fig 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the array of the solar cells of modified Crist to be non-rectangular for maximizing the overall area of the PV material [para 39].
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the claimed limitation as set forth above.
The examiner respectfully disagrees. Modified Crist teaches the claimed limitation as set forth above where In page 15 lines 1-6 of the instant application, the instant application show the different versions of PRM would have different conductor layout such as 2D or 3D, modified Crist shows the conductor layouts would be 2D or 3D and each layout of modified Crist being used for desired connection of array.

Crist does not teach the conductive path buried within the substrate.
The examiner respectfully disagrees. Crist teaches the conducting pad and Zhao teaches the electrical conductor would be buried within the substrate and provide electrical conductive path within the substrate. It is noted that Ralf is not applied to teach the electrical conductive path within the substrate, Rafl is only applied to teach the conductor being pad shape.
The independent claims distinguish over the cited references.
The examiner respectfully disagrees. Crist teaches the different versions of PRM with different conductor layout as set forth above. Crist with Ralf teaches the conducting pad being on the area of the substrate that remains exposed. Crist with Zhao teaches the conductors being buried within the substrate. Also, Jenkins is only to teach the shape of the solar array.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726